UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-06103 Investors Cash Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:3/31 Date of reporting period:12/31/2011 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofDecember 31, 2011(Unaudited) Central Cash Management Fund Principal Amount ($) Value ($) Commercial Paper 18.6% Issued at Discount ** Straight-A Funding LLC: 144A, 0.1%, 1/19/2012 144A, 0.19%, 1/31/2012 144A, 0.19%, 2/3/2012 144A, 0.19%, 2/13/2012 Total Commercial Paper (Cost $176,366,500) Supranational 10.6% International Bank for Reconstruction & Development, 0.049% **, 2/13/2012 (Cost $99,994,028) Government & Agency Obligations 49.8% U.S. Government Sponsored Agencies 41.8% Federal Farm Credit Bank: 0.1% *, 1/12/2012 0.257% **, 4/4/2012 Federal Home Loan Bank: 0.001% **, 1/27/2012 0.13%, 1/23/2012 0.13%, 5/15/2012 0.16%, 4/30/2012 0.23%, 8/24/2012 0.25% *, 5/17/2013 0.26% *, 4/5/2013 0.26% *, 4/12/2013 Federal Home Loan Mortgage Corp.: 0.029% **, 1/25/2012 0.099% **, 2/23/2012 0.1% **, 7/11/2012 0.111% **, 1/11/2012 0.243% *, 2/16/2012 2.125%, 3/23/2012 Federal National Mortgage Association: 0.03% **, 4/16/2012 0.06% **, 5/7/2012 0.132% **, 1/3/2012 0.137% **, 2/17/2012 0.142% **, 1/17/2012 0.189% **, 10/1/2012 U.S. Treasury Obligations 8.0% U.S. Treasury Notes: 0.875%, 1/31/2012 1.375%, 4/15/2012 1.375%, 10/15/2012 4.5%, 3/31/2012 4.5%, 4/30/2012 4.625%, 2/29/2012 4.75%, 5/31/2012 Total Government & Agency Obligations (Cost $471,176,474) Repurchase Agreements 3.2% The Goldman Sachs & Co., 0.08%, dated 12/30/2011, to be repurchased at $30,500,271 on 1/3/2012 (a) (Cost $30,500,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $778,037,002) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. † The cost for federal income tax purposes was $778,037,002. * Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of December 31, 2011. ** Annualized yield at time of purchase; not a coupon rate. (a) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. 4.5-5.5 6/1/2021-4/1/2039 Federal National Mortgage Association 3.309-5.741 8/1/2037-1/1/2041 Total Collateral Value 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of December 31, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Investments in Securities(b) $
